Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed December 7, 2021.  
Claims 1-8, 10-16 and 19-25 are pending in the instant application.


Election/Restrictions
Applicant’s election (without traverse) of Group I in the reply filed December 7, 2021 is acknowledged.  
In view of Applicant’s Election, claims 7, 10-16, 19, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely made the restriction/election requirement in the reply filed on December 7, 2021.   
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-6, 8 and 20-24 have been examined on the merits as detailed below:

Drawings
The Drawings filed on November 30, 2020 are acknowledged and have been accepted by the Examiner. 
Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed November 30, 2020 is acknowledged.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 20-24 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication 20180282809 A1 (to Rajewsky et al., hereinafter, “Rajewsky”) in view of U.S. Patent Publication 2004/0005551 A1 (to Lo et al., hereinafter, “Lo”) (submitted and made of record on the IDS filed November 30, 2020).
Claims 1-6 are drawn to a method comprising obtaining a tissue or fluid sample from a subject and assaying the tissue or fluid sample to determine the presence of -herpesvirus circRNA, wherein the -herpesvirus is Epstein-Barr Virus (EBV).  Claims 20-24 are drawn to a method comprising obtaining a tissue or fluid sample from a mammalian subject and assaying the tissue or fluid sample to determine the presence of viral circRNA from a double-stranded DNA virus.
Rajewsky is relevant and relied upon in its entirety.  Rajewsky particularly teach a method comprising obtaining a tissue or fluid sample from a subject and assaying the tissue or fluid sample to determine the presence circRNA.  See Abstract and Example 1.2.  Rajewsky also teach a method comprising obtaining a tissue or fluid sample from a mammalian subject and assaying the tissue or fluid sample to determine the presence of viral circRNA from a double-stranded DNA virus.  See Abstract and paragraph [0048], for 
Rajewsky teach that it may be desirable to reduce or diminish non circRNA prior to the determination or the presence or level of the circRNAs.  See Example 1.2.  Also see the following disclosure: 
“To this end RNA degrading agents may be added to the sample and/or the isolated total nucleic acids, e.g. total RNA, thereof, wherein said RNA degrading agent does not degrade circRNAs or does degrade circRNAs only at lower rates as compared to linear RNAs. One such agent is RNase R."

  Rajewsky also teach circRNA candidate expression was measured in qPCR using divergent primer on mock or RNase R treated total RNA preparation.
Rajewsky teach circular RNA of their invention is from viruses, but does not specify that the virus is -herpesvirus or EBV.  
Lo teach a method comprising obtaining a tissue or fluid sample from a subject and assaying the tissue or fluid sample in situ to determine the presence of -herpesvirus circRNA, wherein the -herpesvirus is EBV.  See Figure 1 and Example 1.
Before the effective filing date of the claimed invention, the prior art taught the desire to devise a method comprising obtaining a tissue or fluid sample from a subject and assaying the tissue or fluid sample to determine the presence of circRNA or a method comprising obtaining a tissue or fluid sample from a mammalian subject and assaying the tissue or fluid sample to determine the presence of viral circRNA from a double-stranded DNA virus.  It would have been prima facie obvious to have the circRNA comprise -herpesvirus since the prior art identified that circulating EBV DNA in the serum or plasma of patients for the prediction and detection of EBV associated cancers.

For these reasons, claims 1-6 and 20-24 are obvious over Rajewsky in view of Lo, absent some evidence to the contrary.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            Claims 1-6 and 20-24 are rejected under 35 U.S.C. 101.
The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are generally directed to identifying circRNA in a sample.  For step 1 of the 101 analysis, the claims recite a series of steps and, therefore, is a process.  More specifically, the claims are found to be directed to a statutory category of a method of measuring circRNA in a tissue or fluid sample.  
The Step 2 analysis is a two-part analysis, Step 2A and Step 2B, with the first part Step 2A requiring a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea. 
For Step 2A, prong One of the 101 analysis, the claims are drawn to detecting circRNA in tissue or fluid sample.  This limitation sets forth a judicial exception because 
Recent guidance from the Patent Office requires that the judicial exception be evaluated under a second prong (Step 2A, prong Two) to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element that follows the analysis of the data that is first obtained.  The judicial exception set forth in claims 1 and 20 requires steps recited at high level of generality.  See explanation below for clarity. 
The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claims is sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  The claims recite the step of obtaining a tissue or fluid sample from a subject and assaying the tissue or fluid sample to determine the presence of circRNA, -herpesvirus.  Obtaining a tissue or fluid sample from a subject and assaying the tissue or fluid sample to determine the presence of circRNA is well-understood, routine and conventional activity for those in the field of diagnostics as evidenced by Patent Publication 20180282809 A1 (to Rajewsky et al.) and/or U.S. Patent Publication 2004/0005551 A1 (to Lo et al.) (submitted and made of record on the IDS filed November 30, 2020).
any sequencing technique, hybridization-based methods, PCR, etc.). When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein, for example. 
The claims are not eligible. When viewed as an ordered combination, the claimed limitations are directed to a judicial exception which is not patent-eligible.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. 
Accordingly, it is maintained that the instant claims are not directed to patent eligible subject matter.


Conclusion
Claim 8 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	No claims are allowable at this time.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635